Citation Nr: 0418607	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-00 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1969 to March 
1971.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).


FINDING OF FACT

The veteran's service-connected right ankle disability is 
manifested by instability on uneven terrain, intermittent 
episodes of pain, and occasional mild swelling.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
ankle disability have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, the claim was submitted in 
July 1999, prior to enactment of the VCAA.  However, VA 
notified the veteran of his appellate rights in a favorable 
September 2001 Board decision, and subsequently in rating 
decisions in October 2001 and January 2002, a January 2002 
statement of the case, and supplemental statements of the 
case in October 2002, January 2003, and May 2003.  In 
November 2003, a VCAA notice letter was sent to the veteran 
informing him that VA would obtain all service personnel and 
service medical records, VA medical records, and any other 
medical records about which the veteran notified them.  The 
veteran was advised that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records on his behalf.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Quartuccio, 16 
Vet. App. 183.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was notified of the need for a VA examination, 
and one was accorded him in March 2000.  The veteran was 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in a statement of the 
case and supplemental statements of the case what evidence 
had been received.  There is no indication that any pertinent 
evidence was not received.  Thus, VA's duty to assist has 
been fulfilled.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2003).  The rating schedule is primarily 
a guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2003).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.  

Service medical records show that the veteran sought 
treatment for a right ankle injury, characterized by pain, 
some tenderness, and swelling in May 1970.  At that time, the 
veteran was diagnosed with an ankle sprain and was given a 
short leg walking cast for three weeks.  In June 1970, the 
veteran's ankle and x-rays were found to be within normal 
limits, and the veteran was subsequently returned to duty.

A private x-ray report from August 1988 showed that the 
veteran had spur formation at the tip of the medial malleolus 
in addition to spurs in the medial margin of the talus and 
several periarticular calcifications adjacent to the tip of 
the medial malleolus.  The private physician indicated that 
this was indicative of "[o]ld post traumatic changes 
involving the medial joint compartment."  However, upon VA 
examination in March 2000, the examiner diagnosed the veteran 
as having a clinically normal evaluation.  Range of motion 
for the veteran's right ankle was shown to be 0 to 20 degrees 
of dorsiflexion, and 0 to 45 degrees of plantar flexion.  
Active and passive ranges were normal.  The veteran reported 
that he did not have pain on motion.  Although the examiner 
reported the veteran's x-rays were essentially normal, it was 
also noted that "fragmentation seen in reference to the tip 
of the medial malleolus is probably a manifestation of old 
injury."

Service connection for a right ankle disability was granted 
by a Board decision in September 2001.  A noncompensable 
rating was assigned by a rating decision dated in October 
2001, effective August 4, 1999.  This rating was appealed, 
and a 10 percent rating was assigned by the RO in January 
2002, effective August 4, 1999.  The veteran contends that 
his service-connected right ankle disability warrants a 20 
percent rating.

In November 2001, the veteran sought an assessment of his 
right ankle from Dr. HB, a private physician.  The veteran 
reported that he experiences episodes of pain in his right 
ankle, and that his ankle "bothers him" when walking over 
uneven terrain.  The veteran also reported that the ankle 
does not cause him to fall, it does not catch or lock, it 
does not swell, and it does not get red or hot.  Dr. HB noted 
upon objective examination and x-rays that the veteran's 
right ankle had good stability, both medially and laterally, 
and that his right ankle dorsiflexion and plantar flexion 
were normal and equal to the left foot and ankle.  The 
veteran reported that the left ankle "does not bother him at 
all."  Dr. HB's assessment was that the veteran has 
arthritis:

It is arthritis, but it is also really a 
periarthritis, because it is around the 
joint rather than in the joint.  I am sure 
it causes him some problem with impaction, 
and I would not be surprised that it would 
flare every once in a while, but the good 
news is that the joint surface is okay, 
and probably is never going to be totally 
arthritic.


Dr. HB's report was accompanied by a letter, which summarized 
the aforementioned findings, and stated again, "[t]his is 
not a true arthritis, but it is a very significant 
periarthritis of the right ankle joint, and we will probably 
permanently restrict this gentleman from athletic endeavors 
and of it is a problem [sic] if he is on his feet for a long 
period of time."

In April 2002, the veteran sought treatment for pain in his 
right ankle from a private physician, Dr. BL.  The veteran 
complained of pain and some swelling after "doing some 
flexion and extension movements of the ankle" whereupon he 
felt "a cracking sensation."  He described the pain and 
swelling as intermittent and related to "certain twisting 
and turning motions of his foot."  The veteran denied 
numbness or recent trauma.  Upon examination, the veteran's 
range of motion was intact, but produced some pain with 
"extreme dorsal flexion."  Dr. BL noted that there appeared 
to be "a spur forming off the medial and lateral sides of 
the ankle."  Slight edema was noted on the right ankle.  
There was "some decrease in the joint space noted in the 
right side of the ankle."  Dr. BL diagnosed the veteran with 
"some probable underlying osteoarthritis in the right 
ankle."  An x-ray report from the same examination showed:

No evidence of acute or healing fracture, 
abnormal bony [sic] density or 
periostitis, disruption of the ankle 
mortise, or significant soft tissue 
swelling is seen.  Stable well-corticated 
calcific densities are seen distal to the 
medial malleolus which could represent 
accessory ossicles or could be secondary 
to old trauma.  There is again some 
spurring on the anterior tibia distally 
felt to be on a degenerative basis.

The x-ray examiner's impression was that there were no acute 
changes evident and noted the stable findings as described 
above.

Finally, in March 2003, the veteran sought an assessment of 
his right ankle with another private physician, Dr. BR.  In a 
letter, Dr. BR summarized his evaluation of the veteran's 
right ankle disability.  The veteran reported that the pain 
he experienced was primarily along the medial aspect of the 
ankle, as well as the posterior aspect of the ankle.  He 
stated that taking full strides was difficult because of pain 
anteriorly in the ankle, but that he takes little medication.  
Dr. BR observed some moderate swelling over the right ankle 
as compared to the left, and stated that dorsiflexion was 
limited to "40 [sic]" degrees.  The veteran was stable to 
varus and valgus stress, had good subtalar motion, but had 
tenderness to palpation over the medial malleolus region.  X-
rays from the examination showed evidence of bone spur over 
the medial malleolus as well as anterior bone spur.  Dr. BR 
stated that the veteran should limit his walking, stair-
climbing, and prolonged standing.

The veteran's service-connected right ankle disability was 
assigned an initial 10 percent rating under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 
5010 refers to Diagnostic Code 5003 for rating under 
arthritis, degenerative (hypertrophic or osteoarthritis).  38 
C.F.R. § 4.71a, Diagnostic Codes 5010, 5003.  An evaluation 
under Diagnostic Code 5003 contemplates degenerative 
arthritis established by x-ray findings, and is to be rated 
on the basis of limitation of motion under the appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2003), 
moderate limitation of motion of the ankle is assigned a 10 
percent evaluation, and marked limitation of motion warrants 
a 20 percent evaluation.  However, all of the medical 
evidence states specifically that the veteran's ranges of 
motion are good and within normal limits.  Upon examination 
in March 2003, Dr. BR stated that the veteran's dorsiflexion 
was limited to 40 degrees.  However, dorsiflexion is measured 
from zero to 20 degrees, and so this finding is ambiguous at 
best.  

Nevertheless, Diagnostic Code 5010 provides for a 10 percent 
evaluation when the limitation of motion of the specific 
joint involved is noncompensable under the appropriate 
diagnostic code if the motion is painful.  See VAOPGCPREC 
9-98; 63 Fed. Reg. 56704 (1998); see also Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Accordingly, a 10 
percent evaluation is warranted under the provisions of 
Diagnostic Code 5010, but no more.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions raised 
in the record.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The RO also evaluated the veteran's right ankle 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2003) for foot injuries.  However, this is inappropriate as 
the veteran's initial injury was to his ankle, not to the 
foot.  

Diagnostic codes reserved specifically for ankle conditions 
also do not provide for a rating in excess of 10 percent.  As 
the medical evidence does not show any degree of ankylosis of 
the right ankle, Diagnostic Codes 5270 and 5272 are not for 
application.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272 
(2003).  The veteran has not undergone an astragalectomy, so 
Diagnostic Code 5274 does not apply.  38 C.F.R. § 4.71a, 
Diagnostic Code 5274 (2003).  Moreover, the veteran has 
neither moderate, nor marked deformity from malunion of 
oscalcis or astragalus, making Diagnostic Code 5273 
inapplicable.  38 C.F.R. § 4.71a, Diagnostic Code 5273 
(2003).

It is noted that the veteran complained of pain in his right 
ankle after walking on uneven terrain, and after prolonged 
standing or walking; however, these symptoms do not warrant a 
compensable rating under any of the diagnostic codes detailed 
above.  The Board has considered the veteran's claim for an 
initial rating in excess of 10 percent for his 
musculoskeletal disability under all appropriate and 
indicated diagnostic codes.  The veteran's complaints of 
discomfort and pain have been considered and have been taken 
into account in the assignment of the 10 percent evaluation 
for his service-connected right ankle disability.  Although 
the Board is required to consider the effect of pain when 
making a rating determination, this was considered in the 10 
percent disability under the provisions of Diagnostic Code 
5010, and the functional loss of the veteran's right ankle 
due to pain does not rise to a level to warrant a rating in 
excess of 10 percent.  See 38 C.F.R. § 4.71, Plate II, 
Diagnostic Codes 5003, 5010 (2003); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  It is important to emphasize that 
the VA Schedule for Rating Disabilities does not provide a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

In this case, the Board granted service connection and the RO 
originally assigned a noncompensable evaluation for the 
veteran's right ankle disability, increasing it to 10 percent 
effective as of the date of his claim, i.e., August 4, 1999.  
See 38 C.F.R. § 3.400(b)(2)(i) (2003).  After review of the 
claims file, there is no medical evidence of record that 
would support an increased initial rating for the disability 
at issue at any time subsequent to the date of his claim.  
Id.; Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 10 percent for service-
connected right ankle disability is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



